     Case 6:20-cv-00009-JRH-CLR Document 17 Filed 09/17/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT

                       SOUTHERN DISTRICT OF GEORGIA

                              STATESBORO DIVISION



FRANKLIN M. BEDFORD,

       Plaintiff,
                                         )
                                                        CV620-009
                                         )
DOE MEDICAL CONTRACTOR,et al.,

       Defendants.


                                        ORDER


       After a careful de novo review of the entire record, the Court concurs with the

Magistrate Judge's July 28, 2020, Report and Recommendation, (doc. 14), to which the

plaintiff has filed response (doc. 16). The Court ADOPTS the Report and Recommendation

as its opinion and DISMISSES the Motion to Certify Class, doc. 10, and Motion for Injunctive

Relief, doc. 14, as MOOT.

       Rather than addressing the defects identified by the Magistrate Judge, plaintiff has

again reasserted that he is proceeding as a class representative, despite being informed

that this is not available to him. Doc. 15 at 11 n. 5 (noting that "a pro se, incarcerated,

plaintiff . . . is generally not entitled to proceed on behalf of a class without

representation"). To the extent plaintiff objects to the Report and Recommendation for

failing to screen his amended class action complaint and recommending the dismissal of his

motion to certify a class, he has done nothing to alleviate this error and the Court sees no

reason to overturn the Magistrate Judge's recommendation.
     Case 6:20-cv-00009-JRH-CLR Document 17 Filed 09/17/20 Page 2 of 2



       Plaintiff also appears to be challenging the Magistrate Judge's direction to file an

amended complaint. This is an order rather than a recommendation. As a result, the Court

construes plaintiffs objection under Federal Rule of Civil Procedure 72[a) and 28 U.S.C. §

636(b][l](A]. Under these provisions, the Court will modify or set aside the Magistrate

Judge's Order only if it is "clearly erroneous or is contrary to law." Fed. R. Civ. P. 72(a); 28

U.S.C. § 636(b)(1)(A). Here, the Magistrate Judge clearly explained the deficiencies in

plaintiffs initial complaint, including failure to allege personal knowledge and provide

sufficient factual detail regarding the alleged similar medical treatment, doc. 15 at 8, and

provided plaintiff with an opportunity to rectify those errors prior to recommending

dismissal of the claim. Providing such an opportunity was neither clear error nor contrary

to law. As a result, the Court overrules plaintiffs objections. If plaintiff desires to continue

with his case, he is DIRECTED to file an amended complaint in compliance with the

Magistrate Judge's order within thirty days from the date of this Order. Failure to do so will

result in dismissal.


       ORDER ENTERED at Augusta, Georgia, this // day of September,2020.




                                            UNITp STATES DISTRICT COURT
                                                ffHERN DISTRICT OF GEORGIA
